Citation Nr: 0739736	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964 and from March 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board also notes that additional evidence has been 
received since the case was certified for appeal.  That 
evidence includes a statement from the clinical coordinator 
of the PTSD Residential Program at a VA medical facility to 
the effect that the veteran remains severely debilitated by 
his symptoms and unable to work.  

However, this evidence was received after the last RO review.  
The Board has, accordingly, reviewed the additional evidence 
and, in light of the favorable outcome below, concludes that 
there is no prejudice in proceeding with consideration of 
this case without affording the RO an opportunity to review 
the evidence in question.  


FINDING OF FACT

Resolving all doubt in favor of the veteran, for the entire 
appeal period, the Board finds that the veteran's PTSD more 
nearly results in total social and occupational impairment.


CONCLUSION OF LAW
 
The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board observes that the veteran has appealed the 
evaluation assigned to his PTSD.  As such, the severity of 
the disability will be considered during the entire period on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Under DC 9411, a 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV), (4th 
ed. 1994).  The Global Assessment of Functioning (GAF) scale 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  

A 31 to 40 rating indicates "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work . . . )."  

A 41 to 50 rating indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Turning to the merits of the veteran's claim, the Board notes 
that he underwent a VA examination in April 2002.  At that 
time, he denied delusions, hallucinations, panic attacks, and 
suicidal or homicidal thoughts.  He complained of short-term 
memory loss but denied hypervigilent behavior.  Speech was 
noted as normal.  He complained of depression, nightmares, 
and lack of sleep.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF of 40.  In August 2002, a VA 
physician stated that the veteran had become permanently and 
totally disabled and that he had been unable to hold gainful 
employment.  

In a February 2003 VA examination, the veteran acknowledged 
feelings of guilt, occasional hopelessness, helplessness, 
ruminations, doubting and indecision, and intermittent 
suicidal ideation without any specific plan, but denied a 
disorder of perception, somatic complaints, diminished sleep, 
or nightmares.  The examiner stated that the veteran socially 
isolated himself, was hypervigilent, and that he should be 
considered totally disabled.  A GAF of 35 to 40 was assigned.

During the February 2004 VA examination, the veteran noted 
that he drank "a little" at night to help him sleep.  He 
complained of nightmares and feeling nervous all the time.  
He stated that he could not stand loud noises.  The examiner 
stated that the veteran was seriously impaired due to his 
PTSD and assigned a GAF of 41 to 45.

At the January 2005 RO hearing, the veteran complained of 
nervousness, isolation, hallucinations, nightmares, inability 
to hold a job, and poor concentration.  His wife also 
testified as to her observations of her husband's symptoms. 

In May 2005, the veteran underwent another VA examination.  
He reported having prior suicidal thoughts, anxiousness, 
nightmares, and stated that loud noises and certain scents 
bring back memories of Vietnam.  The examiner diagnosed the 
veteran with PTSD and assigned a GAF of 56.  The VA clinic 
records note symptoms consistent with those reported in the 
VA examinations, with GAF scores ranging from 40 to 60. 
 
After a review of the file, the Board finds the evidence in 
equipoise.  In support of his claim, the Board notes that the 
veteran's GAF scores have essentially been in the 40 to 45 
range, denoting a high level of serious symptoms.  In 
addition, the treating and examining physicians have 
consistently characterized the veteran's condition as causing 
a total social and occupational impairment.

On the other hand, the veteran has generally been found to be 
cooperative, oriented, and with normal speech patterns.  He 
has reported feelings of depression, anxiety, diminished 
sleep but ha no gross impairment in thought processes, 
persistent delusions or hallucinations, or any of the other 
criteria listed for a 100 percent rating.  

Nonetheless, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor and, 
therefore, concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology, 
particularly as they related to his inability to function 
socially and occupationally, indicate a disability that more  
nearly approximates that which warrants the assignment of a 
100 percent evaluation.  Although he does not exhibit all of 
the symptoms associated with a 100 percent rating, he does 
exhibit sufficient disability to approximate the higher 
rating. Therefore, the Board concludes that the veteran's 
PTSD warrants a 100 percent rating.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board is 
allowing the claim on appeal to the maximum allowed, the 
veteran will not be prejudiced by the Board's decision even 
if the duty to notify and duty to assist provisions contained 
in the law have not been completely satisfied.  




ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


